The first section of Ch. 37 of the Revised Statutes provides, that all personal property belonging to the inhabitants of theState shall be liable to taxation, unless otherwise provided. The 10th section of Ch. 38 of the Revised Statutes affords the test by which it shall be decided, in what town of the State an inhabitant of the State shall be assessed for his personal property. It has no application to the case of the defendant, who had ceased to be an inhabitant of this State, and had become a citizen of the State of New York, before this tax was assessed. Not being an inhabitant of the State at the time this tax was assessed, he was not liable to be taxed for personal estate, in general, in any town. According to the agreement, judgment must be entered for the defendant, without costs. *Page 17